United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2604
                                    ___________

William Robert Gibson,                   *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Premium Standard Farms, Inc.,            *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 5, 2004

                                   Filed: March 25, 2004
                                    ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


      William Robert Gibson appeals from the district court’s1 adverse grant of
summary judgment in his Age Discrimination in Employment Act lawsuit. Upon our
careful de novo review of the admissible evidence, we conclude summary judgment
was proper because Gibson failed to submit evidence that Premium Standard Farm’s
(PSF’s) stated reason for his termination--violation of PSF’s policy against intentional


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
animal abuse--was a pretext for age discrimination. See Winkle v. S.W. Bell Tel. Co.,
195 F.3d 418, 420 (8th Cir. 1999) (standard of review; burden-shifting analysis).

      We also conclude Gibson’s service-letter claim fails because he did not adduce
evidence that PSF’s stated reason for firing him was false. See Mo. Rev. Stat.
§ 290.140 (2000); Stark v. Am. Bakeries Co., 647 S.W.2d 119, 124 n.5 (Mo. 1983)
(en banc).

      Accordingly, we affirm.
                     ______________________________




                                         -2-